      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      X

UNITED STATES OF AMERICA                                      17 Cr. 548 (PAC)

       -v-                                                   Classified Filing

JOSHUA ADAM SCHUL,TE
               Defendant.
                                                      X

       JOSHUA SCHULTE'S RESPONSE TO GOVERNMENT'S IN CAMERA
    SEALED MOTION FOR WITNESS PROTECTIVE MEASURES PURSUANT TO
      SECTION 6 OF THE CLASSIFIED INFORMATION PROCEDURES ACT

       Defendant Joshua A. Schulte submits this opposition to the Government's motion to close
a significant portion of the trial in this case, dated November 26, 2019 ("Gvt. Mot."). The motion
should be denied for several reasons, including, first and foremost, that the Government has failed
to provide public notice of its request to close the trial—notice that would allow interested
members of the press and public to intervene on the issue of the propriety of the closures.
                                PRELIMINARY STATEMENT

       The Government contends that Mr. Schulte is responsible for "stealing, disclosing, and
attempting to disclose a massive amount of classified information, and his actions have caused
catastrophic harm to national security." Gvt. Motion in Limine at 2 (ECF No. 195). Indeed, the
Government alleges that Schulte is responsible for stealing certain CIA cyber tools and disclosing
them to Wikileaks, which former CIA Director and current Secretary of State Mike Pompeo has
deemed "a non-state hostile intelligence service often abetted by state actors like Russia,"t causing
one of the most extensive, damaging leaks of sensitive intelligence information in U.S. history.
See Gvt. Mot. at 1. The Government claims that Mr. Schulte committed these acts because he
became disgruntled while working at the CIA and wanted to obtain "revenge against those who
dared to cross him." Gvt. Motion in Limine at 2. It also alleges that these acts were the culmination


 Director Pompeo Delivers Remarks at CS.IS (Apr. 13, 2017), available at https://www.cia.gov/
news-information/speeehes-testimony/2017-speeches-testimony/pompeo-delivers-remarks-at-
csis.html.

                                                  1
       Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 2 of 22




of "an escalating series of retaliatory acts targeting his co-workers and supervisors at the CIA,
agents with the Federal Bureau of Investigation ("FBI"), and, most recently, the United States writ
large." Id.
       The Government further contends that Schulte has continued to engage in an "information
war" against the United States since the time of his arrest, which has involved the publication of
additional information in The Washington Post and The New York Times, and which continues to
attract significant media interest. See, e.g., Gvt. Motion Pursuant to Section 6(a) of the Classified
Information Procedures Act at 5-8 (redacted for public filing) (ECF No. 158-1). Schulte thus has
been charged with various offenses, including multiple counts of violating the Espionage Act, 18
U.S.C. § 793.
       This case is presently scheduled to proceed to trial next month. The Government's direct
case against Mr. Schulte will largely consist of circumstantial evidence. Indeed, as explained in
Schulte's response to the Government's motion pursuant to Section 6(a) of Classified Information
Procedures Act, the Government, despite years of investigation, still does not know the full scope
or quantity of information that was stolen from the CIA, when the information was stolen, from
precisely where or how some or all of the information was stolen or transmitted to Wikileaks, or,
most importantly, who stole the information from the CIA. Rather, in an attempt to establish
Schulte's guilt beyond a reasonable doubt, the Government intends to call at least 27 witnesses
affiliated with the CIA. These witnesses include approximately 16 individuals who worked at or
recently retired from the CIA to develop its theory that Schulte stole the information and provided
it to Wikileaks because he had become disgruntled at the CIA due to a series of interpersonal
conflicts with these same witnesses. See Gvt. Mot. at 4 & n.4. The Government contends that
they are necessary fact witnesses at trial because they interacted with Schulte directly during the
time period that the Government contends is relevant to the charged offenses. See id. at 2-3.
       For example, among the 25 CIA witnesses who are central to the Government's
circumstantial case against Schulte are nine CIA officers                   who worked to develop
the classified CIA cyber tools, and will testify about highly-technical aspects of the case such as
the structure of DEVLAN and Schulte's access to and use of that system and other CIA computer
systems, as well as interpersonal conflicts with Schulte that included allegations of threats and
harassment. See id. at 5-12. The witnesses also include one covert CIA officer who investigated
Mr. Schulte's claim that death threats were made against him by another one of the Government's

                                                 2
       Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 3 of 22




witnesses, see id. at 12-14, and six other current or former CIA employees or contractors, who will
also testify to matters including interpersonal conflicts with Schulte and how he allegedly became
disgruntled, see id. at 14-18.
       Despite the Government's often hyperbolic claims about the nature and significance of
Schulte's alleged offenses—causing "catastrophic harm" to the CIA and the national security of
the United States by leaking classified information to a "non-state hostile intelligence service" as
"revenge" undertaken in retaliation for certain interpersonal conflicts—and despite the central
importance of these 16 CIA fact witnesses to the Government's case-in-chief, the Government has
filed a motion requesting closure of the courtroom and implementation of other "Security
Measures" during the testimony of these witnesses. See id. at 1, 13.2 The Government specifically
requests that the Court limit public and press access to Schulte's trial by imposing to varying
degrees for each witness the following restrictions for the duration of their testimony: (1) closure
of the courtroom to all but the Court, the parties, the jury, Schulte's family, and one "pool"
reporter; (2) permission for the witnesses to testify using pseudonyms; (3) preclusion of cross-
examination that would reveal the witnesses' true identities; (4) prohibition on sketching or
recording of the witnesses' faces; (5) pixilation of any publicly released images of the witnesses'
faces; and (6) permission for the witnesses to use a non-public entrance to the courtroom. See id.
at 18. The Government claims that these measures are needed to maintain secrecy about the
witnesses' work, and their identities and affiliations with the CIA, much of which is classified.
See id. at 2-3, 28.
        The Government purports to mitigate these restrictions by permitting Schulte's family and
one "pool" reporter to observe the witnesses' testimony in the courtroom, establishing a live feed
of the witnesses' testimony to another courtroom without revealing the witnesses' faces, and
making transcripts of the testimony available as soon as feasible, typically on a same-day basis.
Citing the Classified Information Procedures Act ("CIPA"), 18 U.S.C. App. III, the Government
contends that its requested Security Measures must be implemented to protect its vital national
security interest in preventing the disclosure of classified information, are narrowly tailored, and


2 The Government concedes that its requested Security Measures would affect a closure of
Schulte's trial. See Gvt. Mot. at 27, 35-36, 40; see also United States v. Rosen, 487 F. Supp. 2d
703, 720 (E.D.V.A. 2007) ("[W]holesale use" of silent witness rule, codes, and redactions
"effectively closes the trial.").

                                                 3
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 4 of 22




strike a reasonable balance between its interest in protecting the information and the rights of
Schulte and the public to an open trial. See id. at 3, 19. The Government is incorrect.
       The Security Measures requested by the Government are not authorized by CIPA. To the
contrary, CIPA should be interpreted to bar such closure or denial of public access to Schulte's
trial. The Security Measures requested by the Government in this case are also constitutionally
impermissible. They would violate Schulte's explicit Sixth Amendment right to an open, public
trial, and the qualified First Amendment and common law rights of the public and the press to
access criminal trials. The Government's purported common law privilege to protect classified
information is also overcome where, as here, the information that it seeks to withhold is material
to the defense. Indeed, once the Court determines that classified information is relevant and
admissible, pursuant to CIPA, the only balancing of interests that may occur is a consideration of
whether the evidence is material. At that point, the decision of whether to comply with the Court's
evidentiary rulings rests with the Government—it can comply, abandon the prosecution, or face
dismissal of charges. See United States v. Moussaoui, 382 F.3d 453, 474-76 (4th Cir. 2004).
        What the Government cannot do is undertake Schulte's prosecution and then invoke its
classified information privilege and undermine his right to a fair and open trial. See Jencks v.
United States, 353 U.S. 657, 670-71 (1957) ("`[S]ince the Government which prosecutes an
accused also has the duty to see that justice is done, it is unconscionable to allow it to undertake
prosecution and then invoke its governmental privileges to deprive the accused of anything which
might be material to his defense.") (quoting United States v. Reynolds, 345 U.S. 1, 12 (1953)).
                                           ARGUMENT

I.     SCHULTE AND THE PUBLIC HAVE FUNDAMENTAL CONSTITUTIONAL
       RIGHTS TO A PUBLIC TRIAL THAT ARE NOT OVERCOME HERE

       "The Sixth Amendment guarantees every person accused in a criminal prosecution the right
to a 'public' trial." Ayala v. Speckard, 131 F.3d 62, 68-69 (2d Cir. 1997) (en bane) (citing U.S.
Const. amend. VI). "That basic right has a long and distinguished history." See id. (citing In re
Oliver, 333 U.S. 257, 266-73 (1948)). The Supreme Court has also recognized that the public and
press have a qualified First Amendment right to attend criminal trials. See Richmond Newspapers,
Inc. v. Virginia, 448 U.S. 555, 580 (1980). "Underlying the First Amendment right of access to
criminal trials is the common understanding that a major purpose of that Amendment was to
protect the free discussion of governmental affairs," and ensure that this discussion "is an informed

                                                  4
       Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 5 of 22




one." Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604-05 (1982) (internal quotation
marks omitted).
        [T]he right of access to criminal trials plays a particularly significant role in the
        functioning of the judicial process and the government as a whole. Public scrutiny
        of a criminal trial enhances the quality and safeguards the integrity of the
        factfinding process, with benefits to both the defendant and to society as a whole.
        Moreover, public access to the criminal trial fosters an appearance of fairness,
        thereby heightening public respect for the judicial process. And in the broadest
        terms, public access to criminal trials permits the public to participate in and serve
        as a check upon the judicial process—an essential component in our structure of
        self-government.

Id, at 606 (footnotes omitted); see also Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 508
(1984) ("Press-Enterprise I") ("The value of openness lies in the fact that people not actually
attending trials can have confidence that standards of fairness are being observed; the sure
knowledge that anyone is free to attend gives assurance that established procedures are being
followed and that deviations will become known. Openness thus enhances both the basic fairness
of the criminal trial and the appearance of fairness so essential to public confidence in the
system."); Richmond Newspapers, 448 U.S. at 569 (tracing common law origins of public access
to trials, which "gave assurance that the proceedings were conducted fairly to all concerned, and
[ ] discouraged perjury, the misconduct of participants, and decisions based on secret bias or
partiality"); In re Oliver, 333 U.S. at 270 ("[T]he [public trial] guarantee has always been
recognized as a safeguard against any attempt to employ our courts as instruments of persecution.
The knowledge that every criminal trial is subject to contemporaneous review in the forum of
public opinion is an effective restraint on possible abuse of judicial power.").
        As the Court explained in Richmond Newspapers, "[p]eople in an open society do not
demand infallibility from their institutions, but it is difficult for them to accept what they are
prohibited from observing." 448 U.S. at 572.
        Supreme Court precedent establishes that the effect of public access to criminal trials is
tangible, not speculative: it not only promotes public confidence in the criminal process, but also
improves the truth-determining function of trials, increasing accuracy in factfinding and affecting
ultimate outcomes. See Gannett Co. v. DePasquale, 443 U.S. 368, 383 (1979) ("Openness in court
proceedings may improve the quality of testimony, induce unknown witnesses to come forward
with relevant testimony, [and] cause all trial participants to perform their duties more


                                                  S
       Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 6 of 22




conscientiously"); Richmond Newspapers, 448 U.S. at 596 (open trials promote "true and accurate
factfinding") (Brennan, J., concurring); Globe Newspaper, 457 U.S. at 606 ("[P]ublic scrutiny
enhances the quality and safeguards the integrity of the factfinding process.").
        Accordingly, if the Government attempts to restrict or deny the right of access to a criminal
trial, it bears the strictest of burdens: it must show that the limitation is necessary to protect a
compelling government interest and is narrowly tailored to serve that interest. The Court also must
consider whether there are any reasonable alternatives to closure that would adequately protect the
defendant's fair trial rights and must make factual findings on the record adequate to support the
closure (and facilitate appellate review). See Ayala, 131 F.3d at 68-72; Press-Enterprise I, 464
U.S. at 510. The standards governing closure of a criminal trial are the same whether the right of
public access is asserted by the defendant under the Sixth Amendment, or by the public and the
press under the First Amendment. See Waller v. Georgia, 46 U.S. 39, 44-45, 47 (1984); United
States v. Doe, 63 F.3d 121, 128 (2d Cir. 1995).
       In applying this strict standard to a request for closure of a criminal trial, the Second Circuit
has explained that "the sensible course is for the trial judge to recognize that open trials are strongly
favored; to require persuasive evidence of serious risk to an important interest in ordering any
closure, and to realize that the more extensive is the closure requested, the greater must be the
gravity of the required interest and the likelihood of risk to that interest," Ayala, 131 F.3d at 70.
Ultimately, `"[t]he power to close a courtroom where proceedings are being conducted during the
course of a criminal prosecution . . . is one to be very seldom exercised, and even then only with
the greatest of caution, under urgent circumstances, and for very clear and apparent reasons.'
United States v. Alcantara, 396 F.3d 189, 192 (2d Cir. 2005) (quoting United States v. Cojab, 996
F.2d 1404, 1405 (2d Cir. 1993)).
        "An erroneous denial of a public trial is a structural error not amenable to harmless error
analysis." United States v. Rosen, 487 F. Supp. 2d 703, 716 (E.D.V.A. 2007) (citing Bell v. Jarvis,
236 F.3d 149, 165 (4th Cir. 2000), and denying request to close substantial portion of trial).




                                                    6
       Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 7 of 22




IL     THE GOVERNMENT'S MOTION SHOULD BE DENIED FOR FAILURE TO
       PROVIDE THE PUBLIC WITH NOTICE OR A MEANINGFUL OPPORTUNITY
       TO MOVE TO INTERVENE AND OPPOSE THE SECURITY MEASURES THAT
       WOULD AFFECT A SUBSTANTIAL CLOSURE OF MR. SCHULTE'S TRIAL

       Closure of the courtroom in this case by implementing the Government's requested
Security Measures would violate the public's First Amendment right of access to Schulte's trial
for one straightforward reason: the Government has failed to provide any notice of the requested
closure to the public. Indeed, the Government has declined to provide such notice despite requests
by the defense to file an unclassified version of its motion on the Court's public CM/ECF docket.
Nor does it appear that the Government has obtained leave of the Court to seal an unclassified
version of its motion. At this point, there would not be sufficient time to permit intervention by
interested members of the press and public to oppose the Government's motion. The motion should
be denied on that basis alone. See In re The Herald Co., 734 F.2d 93, 102-03 (2d Cir. 1984)
(requiring that a motion for closure, or notice of such a motion where a court has granted leave to
seal the motion, must be docketed "promptly" and in "detail[]" sufficient to afford the general
public notice and an opportunity to challenge the requested closure); see also United States v. Aref
533 F.3d 72, 81 (2d Cir. 2008); Alcantara, 396 F.3d at 199-200 (motion should be docketed
"sufficiently in advance of a hearing" to permit intervention).
III.   CIPA DOES NOT AUTHORIZE CLOSURE OF MR. SCHULTE'S TRIAL AND
       SHOULD BE INTERPRETED TO PROHIBIT CLOSURE

       In support of its motion to close a significant portion of the trial in this case, the
Government invokes Section 6 of CIPA. See Gvt. Mot. at 19. But CIPA does not authorize the
closure of a criminal trial. The fundamental purpose of CIPA is to protect and limit the discovery
of classified information in a way that does not impair a defendant's right to a fair trial. It does
not create a privilege against disclosure of classified information, or alter the standards for
admissibility under the Federal Rules of Evidence. See United States v. Wilson, 750 F.2d 7, 9 (2d
Cir. 1984). It is a procedural tool that requires a district court to rule on the relevance, use, and
admissibility of classified information before it may be introduced at trial. Neither the text nor the
legislative history of the statute authorizes closure of a courtroom or denial of public access to a
criminal trial. See, e.g., Rosen, 487 F. Supp. 2d at 710; see also United States v. Pappas, 94 F.3d
795 (2d Cir. 1996) (discussing legislative history of CIPA); United States v. Fernandez, 913 F.2d

                                                  7
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 8 of 22




148, 154 (4th Cir. 1990) (explaining that CIPA involves "very narrow, fact-specific evidentiary
determinations and [ ] the question whether the defendant could receive a fair trial without the aid
of certain evidence.").
       To the contrary, this Court should interpret CIPA to bar closure or denial of public access
to Schulte's trial. This is so for several reasons. First, by specifically providing for the introduction
of classified evidence at trial, whether in the form of documents or testimony, and without
specifically providing for closure to protect the classified information, Section 8 of CIPA plainly
contemplates that trials will proceed without the need for closure even where classified information
might be disclosed. Similarly, because CIPA is comprehensive in its provisions for handling
classified information at trial, the absence of specific provisions providing for closure to protect
the classified information manifests an intent by Congress to forbid the use of any procedures—
including the Government's requested Security Measures—unless specifically authorized by
CIPA. CIPA also must be read to avoid any tension with a defendant's constitutional right to a fair
trial, including the rights to a public trial and to present a complete defense. See Fernandez, 913
F.2d at 154 ("Although CIPA contemplates that the use of classified information be streamlined,
courts must not be remiss in protecting a defendant's right to a full and meaningful presentation
of his claim to innocence."); United States v. Libby, 467 F. Supp. 2d 20, 26 (D.D.C. 2006) (CIPA
must be construed in a manner consistent with Sixth Amendment protections, including a
defendant's fundamental right to present a defense to charges he is facing); see also Fed. R. Crim.
P. 26 ("testimony" must occur in "open court" unless otherwise provided for by statute or rule).
But see United States v. Rosen, 520 F. Supp. 2d 786, 795-97 & n.20 (E.D.V.A. 2007) (holding that
CIPA does not bar application of silent witness rule for 4:06 minutes at trial).
       IV.     THE GOVERNMENT'S PROPOSED SECURITY MEASURES
               VIOLATE THE UNITED STATES CONSTITUTION

       The Government contends that its requested Security Measures are constitutional because
they are necessary to protect its vital national security interest, are narrowly tailored, and strike a
reasonable balance between its interest in protecting classified information and the rights of
Schulte and the public to an open trial. See Gvt. Mot. at 3, 35-39. The Government is incorrect.
Implementation of the Security Measures would violate Schulte's explicit Sixth Amendment rights
to a public trial, to confront witnesses against him, and to present a compete defense. The measures



                                                   8
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 9 of 22




would also violate the public's First Amendment and common law rights of access to Schulte's
trial, and undermine the integrity of these proceedings.
       Far from offering a necessary, modest or otherwise reasonable means of protecting a vital
national security interest, the Government's proposed Security Measures would be both
extraordinary and unprecedented in a case of this purported nature and magnitude. To be clear,
what the Government is proposing in practical terms is to conceal or obscure broadly from public
view the testimony of about twelve fact witnesses—that is, about half of the Government's
witnesses—which the Defense estimates could continue for approximately three weeks including
cross-examination. Equally important is the fact that the testimony of these twelve witnesses will
go right to the core of this case and the jury's determination of whether Schulte is guilty beyond a
reasonable doubt of the charged offenses. Indeed, given the largely circumstantial nature of this
case, the testimony of these witnesses is likely to be among the most important evidence presented
by the Government in its direct case to try to establish Schulte's guilt.
       The nature and duration of closure are critically important factors in determining whether
it is constitutionally permissible to close a criminal trial. The burden to obtain closure of a trial
"'increases the more extensive the closure sought."' See Ayala v. Speckard, 131 F.3d 62, 70 (2d
Cir. 1997) (en bane) (quoting United States v. Doe, 63 F.3d 121, 129 (2d Cir. 1995)). Whether
closure of a trial is broad or narrow depends on a number of factors, including duration of the
closure, whether the public can learn what transpired, whether the evidence presented during the
closure is essential, and whether selected members of the public were barred from the courtroom,
or rather whether all spectators were precluded from observing the proceedings. See Bowden v.
Keane, 237 F.3d 125, 129-30 (2d Cir. 2001). Where the closure is broad, as here, the party seeking
closure must demonstrate that the interest that the closure would purportedly serve is "especially
grave," and the risk posed by not closing the courtroom is "more than 'serious."' Id. at 129
(quoting Ayala, 131 F.3d at 70). Indeed, to the our knowledge, no prior judicial decision has
authorized the closure of a criminal trial for as long as the closure in his case would be likely to
occur, particularly where the testimony to be closed goes right to the core of the Government's
direct case against Schulte. Compare, e.g., Ayala, 131 F.3d at 72 (permitting closure "because it
-lasts only for the testimony of one witness" and transcript will be made available); United States
v. Alimehmeti, 284 F. Supp. 3d 477, 487-88 (S.D.N.Y. 2018) (characterizing length of courtroom
closure for four witnesses as "more significant than in other cases" and "relatively substantial");

                                                  9
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 10 of 22




United States v. Pelton, 696 F. Supp. 156, 159 (D. Md. 1986) (permitting closure for less than five
minutes, and recognizing outcome might be different if government sought to close significant
periods of trial). Compare also United States v. Rosen, 487 F. Supp. 2d 703, 716-20 (E.D.V.A.
2007) (denying request to close substantial portion of trial), with United States v. Rosen, 520 F.
Supp. 2d 786, 795-97 & n.20 (E.D.V.A. 2007) (permitting closure for 4:06 minutes).
       If the Government's proposed measures were adopted here, the jury would essentially be
confronted with a closed, nearly empty courtroom for a substantial, critically important portion of
the trial — one that will surely otherwise be well-attended by journalists and members of the
public—as well as witnesses using fake names and cross-examination that might not be fully
developed or driven home, as it were, by obvious limitations imposed on defense counsel. In
addition to impairing Schulte's Sixth Amendment confrontation rights, which could be chilled by
the Government's requested order not to elicit the CIA witnesses' identifies or details about their
work at the CIA, all of this would undoubtedly create a likelihood of jury confusion, and prejudice
the jury by conveying to its members the distinct impression that Schulte is dangerous or that the
evidence is so sensitive that it requires special protections—an issue that is solely for the jury to
decide in connection with its verdict on whether Schulte unlawfully mishandled classified
information or other National Defense Information. Human nature being what it is, common sense
also dictates that no jury instruction would be sufficient to overcome the unfair prejudice caused
by the restrictive environment that would surround a jury of laypersons potentially for weeks
during some of the most critical aspects of the trial. See Rosen, 487 F. Supp. 2d at 718-19.
       There is surely no "especially grave" or compelling need for the Government's proposed
Security Measures. As an initial matter, unlike other cases that permit restrictions such as the use
of pseudonyms, there is plainly no need to assign pseudonyms to those CIA witnesses who would
be subject to the Security Measure because many of the witnesses that the Government intends to
call in its direct case already have pseudonyms that they use in connection with their work at the
CIA. There is no good reason to assign them new, additional pseudonyms. Compare, e.g., United
States v. Abu Marzook, 412 F. Supp. 2d 913, 923-24 (N.D. Ill. 2006) (two Israeli intelligence
agents, whose true identities are unknown to the Government or the defendant, permitted to testify
in closed courtroom using the pseudonyms under which they conduct all of their intelligence
affairs); Statement, United States v. Saleh, No. 03-Cr-978 (N.D. 111. Aug. 29, 2006) (ECF No. 652)
(same); Mem. Op. & Order, United States v. Holy Land Foundation, No. 04-Cr-240-G (N.D. Tex.

                                                 10
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 11 of 22




May 4, 2007) (ECF No. 628) (same).3 Rather, the use of trial pseudonyms in the unique context
of this case would create unavoidable confusion as the Court, the parties, and the jury—and likely
the witnesses themselves, who might testify about their interactions not only with Schulte but with
one another—would surely struggle to keep straight who is who among the multiple layers of
pseudonyms. This would indisputably constitute "an unwieldy inconvenience fraught with
potential for confusion. At worst, it [might] unfairly shackle] ] [Schulte] to a script written by the
prosecution, bewilder[ ] the jury and all but the most well-coached government witnesses, and
undermine[ ] the right to a public trial." Rosen, 487 F. Supp. 2d at 714 (rejecting broad use of
silent witness rule). It surely would threaten to disrupt the course and fluidity of the trial, including
cross-examination, which would impair Schulte's Sixth Amendment right to confront some of the
Government's principal witnesses against him.
       The Government's purported need for the measures is also undermined by the substance
of the proposed procedures. For example, the Government's proposal to allow Schulte's family—
whom the Government accuses of assisting Schulte with his "information war" against the United
States, see Gvt. Motion in Limine at 2, 29—and a "pool" reporter remain in the closed courtroom
for the duration of the CIA witnesses' testimony undermines the need to exclude other members
of the press and general public who would be no more or less obligated not to disclose information
about the witnesses. See Rosen, 487 F. Supp. 2d at 718 (noting it is difficult to credit government's
assertion of overriding interest in trial closure where classified information at issue is revealed to
uncleared individuals); cf. United States v. Sterling, 724 F.3d 481, 516 (4th Cir. 2013) ("To
disclose the identities of CIA operatives [to anyone not cleared], even if not to every spectator in
the courtroom, subjects the operatives to targeting by hostile foreign intelligence services and
terrorist organizations...").
       For the same reasons as well, there is no compelling need to prohibit sketches or otherwise
obscure the CIA witnesses' faces from public view given that the witnesses' faces will be seen by
uncleared members of the public, including Schulte's family and at least one journalist, who would




3 In Saleh, the district court notably closed the courtroom to the public, except for the defendants'
families, in part in reliance on the court's anticipation based on prior hearings that the trial would
not attract many spectators. Schulte's trial, by contrast, is likely to attract significant attention
from the media and the general public given the high-profile nature of the case.

                                                   11
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 12 of 22




be unconstrained in their ability to disclose their observations including descriptions of the CIA
witnesses and their demeanors.
       Moreover, there is no compelling need for these restrictions because unlike other cases in
which certain witnesses for the Government continued to act undercover or investigations were
ongoing, see, e.g., United States v. Alimehmeti, 284 F. Supp. 3d 477, 483, 490-91 (S.D.N.Y. 2018),
here, there does not appear to be any ongoing investigation of Schulte's alleged conduct as
illustrated by the unsealing of the search warrants.4 In addition, while the Government contends
that the CIA witnesses' future work with the CIA could be compromised if they testified in open
court, see Gvt. Mot. at 28-30, that concern, even if warranted, which the Defense does not concede,
would not be implicated here for several reasons. First, the Government concedes that some of
the witnesses' identities are not classified. Second, others have retired from working with the CIA.
Third, as to those who remain and whose identities may be classified, including the one covert
witness, their testimony is likely to be limited to past events rather than the nature of their current
or future work. The Government's concern that Schulte knows their identities and may reveal
them improperly is also meritless for the simple reason that the Government's requested Security
Measures do not apply to him or his family. See id at 30.
       The Government's proposed Security Measures also are not narrowly tailored to address
the Government's alleged compelling need to protect classified information. As an initial matter,
much of the information at issue here, including certain CIA witnesses' identities, are by the
Government's own admission not classified. In addition, the proposed measures plainly sweep
too broadly, The Government offers no justification as to why Schulte's family may remain in the
courtroom during the CIA witnesses' testimony, but other members of the public may not,


4  In Alimehmeti, the defendant objected only to use of witness disguises and a screen, which were
not ordered, in a case involving agents who continued to work undercover. In other cases where
similar procedures have been adopted, the defendants have not objected to certain aspects of
closure. See, e.g., United States v. George, Crim. No. 91-521 (RCL), 1992 WL 200027 (D.D.C.
July 29, 1992); Abu Mazrook, 412 F. Supp. 2d at 928. See also Sterling, 724 F.3d at 414 & n.17
(noting defendant did not seek reconsideration of ruling permitting CIA operatives to testify using
partial names or pseudonyms, and did not cross-appeal from ruling authorizing screen between
trial participants and public seating section of courtroom). Here, by contrast, Mr. Schulte objects
to the proposed Security Measures with the limited exception of the request for CIA witnesses to
use a non-public entrance to the courtroom. However, Mr. Schulte's non-opposition to this request
is explicitly premised on his own witnesses' ability to use the same non-public entrance in such a
way as to avoid any distinction in their treatment which might prejudice the jury.

                                                  12
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 13 of 22




including, as one example, other uncleared lawyers who practice regularly before the Court and
are subject to its ethical rules and those of their state bar authorities, who may wish to observe the
CIA witnesses' testimony.
       Nor does the Government offer any justification for allowing one "pool" reporter to attend
and cover the closed proceedings, and then share his or her observations with other journalists,
while not actually allowing other journalists to attend the proceedings. Indeed, in this respect the
Government appears not to try to prevent direct access to the CIA witnesses' testimony, but rather
to prevent certain journalists from enjoying such access. For example, while the Government
does not clearly define what is meant by a "pool" reporter, it appears that the definition is intended
to mean a member of the press who regularly covers the courthouse. See Alimehmeti, 284 F. Supp.
3d at 484. While such members of the press may be familiar with this Court, and perhaps may be
credentialed in some fashion by the Court, and would surely carry out their journalistic
responsibilities to report their observations of the proceedings fairly and impartially, the fact is
that such reporters may not be the journalists who are best suited to reporting fully and adequately
on complex, technical and national security matters of the sort that will be at issue in this trial. In
addition, other journalists may be experienced in covering national security prosecutions in other
districts, including the District of Columbia District and the Eastern District of Virginia.
       In this sense, too, the Government's proposal to permit only one "pool" report to attend the
closed proceedings would be effectively to choose who can and cannot fully cover the closed
proceedings, which, again, could last for three weeks, placing the non-"pool" reporters who might
cover the balance of the trial at a significant disadvantage in understanding and reporting on the
trial as a whole. This invariably would shape the media narrative and consequently the public's
understanding of the proceedings in a way that broader journalistic access would not. Such a result
would be completely improper and effectively undermine the very principles that open, public
access to judicial proceedings is meant to safeguard, including the fair administration of justice
and the truth-seeking function of open trials. If open access affects outcomes, shaping media
coverage of the trial surely could be prejudicial to Schulte.
       The alternative measures proposed by the Government are insufficient to cure the
foregoing problems with its proposed Security Measures. Apart from allowing Schulte's family
and the "pool" reporter to attend the closed sessions, addressed above, arranging for a live-feed of
the CIA witnesses' testimony to a separate courtroom and the availability of same-day trial

                                                  13
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 14 of 22




transcripts of the testimony are a constitutionally inadequate substitute for in-person public
observation of the witnesses' testimony. This is so, again, because of the likely weeks-long length
of the anticipated closure and the central, critical importance of the witnesses' testimony to the
Government's case against Schulte. See United States v. Alcantara, 396 F.3d 189, 199 (2d Cir.
2005) ("There is no doubt that witnessing [trial proceedings] in person is a more powerful
experience than reading a transcript of the proceeding. . . . A transcript of the proceeding does not
convey the impact..."). Observing the proceedings "in person is important to an informed public
debate over these laws." Id.; see also In re Oliver, 333 U.S. 257, 270 (1948) (emphasis added)
("The knowledge that every criminal trial is subject to contemporaneous review in the forum of
public opinion is an effective restraint on possible abuse of judicial power.").
       In addition, the proposal to remove members of the press and other spectators from the
courtroom during the CIA witnesses' testimony and relocate them to another courtroom away from
the jury is not likely to go unnoticed by the jury in a case such as this, which is likely to be well-
attended on a regular basis. In that sense, relocating the press and members of the public would be
tantamount to a screen that separates the trial participants from the public gallery, thus implying
to the jury a sense of dangerousness or reinforcing a perception that the information disclosed
during the witnesses' testimony requires close protection—which, again, is an issue for the jury
alone to decide in reaching a verdict.
       No alternative procedures could properly cure the jury prejudice or other infringements on
Schulte's and the public's constitutional rights to an open, public trial. Closing the courtroom
during the CIA witnesses' testimony would alleviate the pressure that a broader public audience
would assert on the witnesses to testify with complete honesty about their own interpersonal
conflicts with Mr. Schulte, and would compromise the public appearance of fairness and
jeopardize public confidence in the judicial system, particularly here, where Mr. Schulte is accused
of waging an "information war" against the United States as part of his effort to obtain "revenge"
against the CIA, including against some of the CIA witnesses whose testimony the Government
wants to conceal or broadly obscure from public view. Indeed, public access is especially
important to ensure that the CIA witnesses testify truthfully about central issues such as their own
negative personal interactions with Mr. Schulte, and the lax security and dysfunctional work
environment at the CIA that would allow any number of the nearly 200 individuals who had access
to the CIA cyber tools to steal them. "The requirement of a public trial is for the benefit of the

                                                 14
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 15 of 22




accused; that the public may see he is fairly dealt with and not unjustly condemned, and that the
presence of interested spectators may keep his triers keenly alive to a sense of their responsibility
and to the importance of their functions." In re Oliver, 333 U.S. at 270 n.25 (1948) (citation and
quotation marks omitted). "Free access of the press and public to criminal proceedings informs the
populace of the workings of government and fosters more robust democratic debate." United
States v. Doe, 63 F.3d 121, 126 (2d Cir. 1995). But it is essentially unavoidable that these
fundamental values guaranteed by the Constitution would be compromised if the Government's
requested Security Measures were implemented and Mr. Schulte's trial were closed potentially for
weeks during the presentation of some of the Government's most important evidence against him.
        V.      THE GOVERNMENT'S CLASSIFIED INFORMATION PRIVILEGE
                CANNOT DEPRIVE SCHULTE OF A FAIR TRIAL

       In its motion, the Government relies on several cases involving the so-called informant's
privilege, which requires a balancing of the Government's interest in protecting the disclosure of
confidential informants or undercover agents against a defendant's right to prepare his defense.
See Gvt. Mot. at 21-26. However, the law is well-settled that such privileges, including the
Government's privilege to protect classified information that the Second Circuit has held arises
from the common-law privilege against disclosure of state secrets, is overcome where, as here, the
information that the Government seeks to withhold is material to the defense. See United States
v. Aref, 533 F.3d 72, 78-80 (2d Cir. 2008). Indeed, as noted above, once the Court determines that
classified information is relevant and admissible, pursuant to CIPA, the only balancing of interests
that may occur is a consideration of whether the evidence is material. See United States v. Smith,
780 F.2d 1102, 1107-08 (4th Cir. 1985) (en bane). At that point, the decision of whether to comply
with the Court's evidentiary rulings rests with the Government—it can comply, abandon the
prosecution, or face dismissal of charges. See United States v. Moussaoui, 382 F.3d 453, 474-76
(4th Cir. 2004). "[T]he Supreme Court has held that the defendant's right to a fair trial that
comports with the Fifth and Sixth Amendments prevails over the governmental privilege." United
States v. Abu Ali, 528 F.3d 210, 248 (4th Cir. 2008).
        Accordingly, in no event can the Government invoke the informant's privilege or the state
secrets privilege as a basis for implementing its requested Security Measure that would otherwise
deprive Schulte of his constitutional right to a fair trial, including the right to an open, public trial.



                                                   15
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 16 of 22




                                           CONCLUSION
        The Government has aggressively pursued prosecution of Mr. Schulte without direct
evidence of what CIA information was stolen, how and when it was stolen, and who stole it.
Instead, it intends to present a largely circumstantial case against him that is based on the testimony
of certain CIA witnesses, including about twelve fact witnesses whose testimony the Government
claims is necessary to its case, but whose testimony it wants to conceal or obscure broadly from
public view. In these circumstances, the credibility of those witnesses is potentially vital to the
outcome of the trial. The Defense respectfully submits that the Government cannot have it both
ways. What the Government cannot do is deliberately decide to undertake Mr. Schulte's
prosecution and then invoke its classified information privilege and undermine his right to a fair
and open trial. See Jencks v. UnitedStates, 353 U.S. 657, 670-71 (1957) ("[S]ince the Government
which prosecutes an accused also has the duty to see that justice is done, it is unconscionable to
allow it to undertake prosecution and then invoke its governmental privileges to deprive the
accused of anything which might be material to his defense.") (quoting United States v, Reynolds,
345 U.S. 1, 12 (1953)). As this is precisely what the proposed Security Measures would do, the
Government's motion should be denied.
   Dated: New York, New York
          December 6, 2019
                                               Respectfully submitted,

                                               /s/
                                               Sabrina P. Shroff & Edward S. Zas
                                               Counsel for Defendant Joshua Adam Schulte




                                                  16
     Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 17 of 22




Federal Defenders                                                                                 Southern District
                                                                   52 Duane Sheet-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                            Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                              Southern District of New   YOrk


Execueive Direc Inv                                                                              Jennifer L. Brown
                                                                                                  A romey•trt•Chnve




   January 7, 2020

   By Hand Gl-assi-ked-Pon4in-g-Rt

  Hon. Paul A. Crotty
  Judge, United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

   Your Honor:

          We write regarding the government's letters of December 20, 2019 and January 3.
   2020, setting forth various new or amended proposals for substitutions pursuant to CIPA
   Section 6(c). We object to those proposals for the reasons set forth below.

           In its December 20, 2019 letter, the government continues to propose to use full
   trial pseudonyms for a limited number of witnesses' for whom it is also seeking re-
   strictions on public and media access to the courtroom. See 1.etter of Dec. 20, numbered
   paragraph I However, the government now proposes to "refer to other, non-public facing
   CIA officers by their first-name only, with covert officers using the first-name of their
   CIA pseudo[nym]." Td., numbered paragraph 2. This latter, new proposal is problematic
   for a number of reasons.

         To begin with. it risks conveying the same prejudice and creating the same sorts
  of confusion that the use of full trial pseudonyms would create. As we have consistently
  argued to this Court, the use of such pseudonyms will surely convey to the jury the im-
  pression that the defendant is dangerous and that the evidence is so sensitive that it rc-



   These include ei ht witnesses named in Its earlier motions and, potentially, others. See Letter or Dec. 20,
  at 2 (noting that it              testifies, the government will seek "the same protections" for her as it is
  seeking for the eight other witnesses).  Ms.         name and relationship to Mr. Schulte is known to the
  public.
  Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 18 of 22




Honorable Paul A. Crotty                                         January 7, 2020
United States District Judge                                     Page 2

Re:      United States v, Joshua Schulte, 17 Cr. 548 (PAC)

quires special protections, regardless of whatever corrective jury instruction this Court is-
sues. See United Slates v. Rosen, 487 F. Supp. 2d 703, 709-10 (E.D. Va. 2007). Moreo-
ver, as other courts in this Circuit have noted, the use of pseudonyms also risks creating
chaos at trial. As Judge Cogan of the Eastern District recently noted:

        In fact, evidence submitted to the Court highlights the problems pseudo-
        nyms may pose at trial and the confusion it will undoubtedly produce, de-
         spite counsel's best efforts to adequately prepare their respective clients.
        This was apparent from the parties' depositions: "Moira Hathaway" could
        not recall her pseudonym's first name, and "Hillary Lawson" could not re-
        call her close friend and co-plaintiff's pseudonym. As one court in this cir-
        cuit has already recognized, "conducting a trial in such an atmosphere, all
         the while using pseudonyms, promise trouble and confusion." Guerilla
         Girls, Inc. v. Kaz, 224 F.R.D. 571, 575 (S.D.N.Y. 2004). In the event a
         witness inadvertently testified to a plaintiff's real name, the Court would
        have to immediately excuse the jury in the middle of crucial testimony,
         admonish the witness, and provide a limiting instruction, which may sig-
        nal to the jury that either the attorney or the witness acted improperly. Ac-
         cordingly, I find that the prejudice to defendants at trial outweighs the in-
         terests of plaintiffs in their anonymity.

Lawson v. Rubin, No. 17-CV-6404(BMC)(SMG), 2019 WL 5291205, at *3 (E.D.N.Y.
Oct. 18, 2019). The specific new proposal the government sets forth in its December 20th
letter with respect to all non-public facing CIA officers not testifying to a partially-closed
courtroom—using only the first names of their familiar CIA pseudonyms'----may perhaps
diminish the risk of confusion for the attorneys and other trial participants, but it will only
do so at the cost of flagging for the jury that these individuals and what they have to say
is particularly sensitive. The use of full trial pseudonyms might theoretically pass without
being noticed by the jury—assuming, implausibly, that no one has a lapse during trial.
But the use of only first names for a large group of (adult) witnesses will be glaringly ob-
vious to everyone on the jury, a constant, inescapable reminder of the purported danger to



2 The government additionally states that it "will propose a minor modification" to an distinctive first-
name pseudonyms. Letter of Dcc. 20, numbered paragraph 2 ("(c.g.                                   )"). Such
proposed substitutions, whenever they are actually proposed by the government, will simply combine the
worst features of the two proposals for non-public facing CIA officers—confusing all participants while
also continually highlighting for the jury that the witnesses' identities are sensitive and are being concealed,
as we argue above,
    Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 19 of 22




Honorable Paul A. Crotty                                        January 7, 2020
United States District Judge                                    Page 3

Re:     United States v. Joshua Schulte, 17 Cr. 548 (PAC)

national security posed by the subject matter of the trial. In short, the government's new
proposal simply trades one form of poison for another.3

        The baseline risk of confusion inherent here will be amplified by the fact that
there will now be three different methodologies for identifying CIA witnesses at trial.
The multiplicity of schemes for concealing identities creates a heightened risk of error
that will have a natural tendency to inhibit defense counsel. Even the most zealous de-
fense counsel may appear hesitant before the jury as they attempt to figure out on the fly
which scheme applies and which name should be used to refer to past or present wit-
nesses in what the Rosen court appropriately termed a "trial by code," 487 F. Supp. 2d at
714. The risk of error is an asymmetrical one, as the mast serious professional conse-
quences of such mistakes inure only to the harm of defense counsel.4 The consequent
chilling effect will impair Defendant's Sixth Amendment rights, And surely the entire
scheme does not leave the defense in substantially the same position it would have been
in without the substitutions, as CIPA demands.

        The government's January 3d letter proposes to use "alternative, rather than ge-
neric" pseudonyms for undisclosed tools, as well as whatever redactions the government
proposes between now and the next hearing. We object to the use of such pseudonyms for
the same reasons already set forth with respect to the use of pseudonyms for the CIA wit-
nesses. The same risk of error exists with respect to the names of these tools. Jurors will
notice if defense counsel are fumbling over documents at trial; corrective actions that will
be required in response to the inevitable mistakes at trial will, as the Lawson court noted,
"signal to the jury that either the attorney or the witness acted improperly." Again, that
asymmetrical risk will invariably chill the zealous advocacy to which the Constitution en-
titles Mr. Schulte.


3 The same concerns apply to any exhibits to which the government would apply "[t]he foregoing naming
conventions," as it also proposes to do in its December 20th letter. See Letter or Dec. 20, numbered para-
graph 4.

4 This harm is not theoretical. Criminal cases are wrought with stress and emotion, and it is natural to be in
the "zone" during cross-examination or oral argument. Not focused on substitutions, counsel could and has
had a spill of information. To elucidate, when representing another defendant in the Southern District of
New York, Ms. Shroff inadvertently used thefake name of an onlinefake individual instead of referring to
the individual as "CC-I." In response to the inadvertent spill, the equity holder of the information sought
administrative sanctions against Ms. Shroff. She had to retain counsel to represent her in an administrative
process relating to her security clearance. As punishment, she received a reprimand letter from the Depart-
ment of Justice and was informed that the letter would remain in her file for the next 5 years, arid would be
removed only if she did not have another inadvertent spill. Should Ms. Shroff have another spill of classi•
fled information, her clearance would be at risk, and such risk would endanger her ability to work on such
cases in the future.
  Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 20 of 22




Honorable Paul A. Crotty                              January 7, 2020
United States District Judge                          Page 4

Re:    United States v. Joshua Schulte, 17 Cr. 548 (PAC)


         As the Rosen court noted, the widespread use of pseudonyms for CIA witnesses
and tools in this trial will, at best, constitute "an unwieldy inconvenience fraught with po-
tential for confusion," and, at worst, "unfairly shackle[ Defendant] to a script written by
the prosecution, bewildering the jury and all but the most well-coached government wit-
nesses...." 487 F. Supp. 2d at 714. The Court should reject the government's proposals,

       We are available to further discuss these matters at the next court appearance on
January 10, 2020 at noon.

                                                      Respectfully submitted,
                                                      /s/
                                                      Edward Zas & Sabrina Shroff
                                                      Attorneys for Joshua A. Schulte


cc:     All counsel
        Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 21 of 22



 Federal Defenders                                                                        Southern District
                                                           52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                     Southern District ofNrn York
  David E. Patton
                                                                                         Jennifer L. Brawn
  Executive Director                                                                      Auornet•ind:hurge



                                                               January 21, 2020
By hand — eta*8441ekl-petittift&-r-ev•iew
lion. Paul A. Crotty
Judge, United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Judge Crotty,

          We write in response to the government's letters of January 16 and 17, 2020, proposing a
third set of modifications to its prior proposals for restrictions on public and media access to the
courtroom and use of trial pseudonyms.

         In response to the Court's concern for potential confusion engendered by the use of trial
pseudonyms for a large number of witnesses, the government has reduced the number of
witnesses for whom it proposed to use full trial pseudonyms — from eight to five. Nothing in this
proposal reduces in any significant fashion the potential for trial confusion, jury prejudice, and
the risk of error asymmetrically falling upon defense counsel that we have already repeatedly
objected to. Indeed, the government's own letters neatly illustrate the potential for chaos at trial.
The letter of January 17th effectively serves as a chart setting out the appropriate treatment of
different individual witness names. Not only does that chart list ad hoc exceptions to the
generalized rules proposed in the January 16th letter (listing                 as subject to the same
treatment as other "Overt Developers" even though he is not an "Overt Developer"), it flags an
apparently-serious error in the government's January 16th letter. In the January 16th letter, the
government had asked that "public facing" "Overt Employee" Bonnie.' testify using her
"true full name" (January 16th letter, at 5), but in the next day's letter, the government noted
(without explanation) that she should instead be referred to as "Bonnie ' at trial. See Jan. 17
letter at 3, 3 n.2. If the government cannot keep its own witness naming codes straight while
drafting a letter in the repose of their own offices, imagine how difficult that task will be under
the pressures of trial for defense counsel (who, again, bear the greatest professional and personal
consequences for any mistakes made at trial) or for that matter the Court.
      Case 1:17-cr-00548-PAC Document 272 Filed 01/25/20 Page 22 of 22




       The government continues to demand that this Court impose restrictions on public and
media access to the trial courtroom. Nothing in the government's latest letters addresses the
many serious concerns raised in our December 6, 2019 response to the government's Nov. 26,
2019 Motionfor Witness Protective Measures. The rules proposed by the prosecution were
already complex, with that complexity continuing to grow, requiring a chart to follow, see, e.g.,
Jan. 17 letter at 3 (noting that no "witness protections" need be applied for two public facing CIA
officials, but that one of them should "be allowed to use a non-public entrance" when entering or
exiting the courtroom).

       One particularly serious issue merits this Court's attention. As we noted in our response
brief, at page 7, "the Government has failed to provide any notice of [its] requested closure to the
public" and "declined to provide such notice despite requests by the defense to file an
unclassified version of its motion on the Court's public CMIECF docket." It is black-letter law
that there must be public notice of any effort to close parts of a criminal trial sufficiently far in
advance of trial to permit intervention by interested members of the press and public. See In re
The Herald Co., 734 F.2d 93, 102-03 (2d Cir. 1984) (requiring that a motion for closure, or
notice of such a motion where a court has granted leave to seal the motion, must be docketed
"promptly" and in "detail[1" sufficient to afford the general public notice and an opportunity to
challenge the requested closure); United States v. Aref, 533 F.3d 72, 81 (2d Cir. 2008); United
States v. Alcantara, 396 F.3d 189, 199-200 (2d Cir. 2005) (motion should be docketed
"sufficiently in advance of a hearing" to permit intervention). There is no longer sufficient time
for the government to provide adequate notice to the press and public of its intended restrictions
on access prior to the start of trial on February 3, 2020. Today is January 21, 2020. For that
reason alone, the requests for proposed closures should be denied. The press' failure to receive
timely notice within which they intervene and challenge could constitute structural error.

                                                        Respectfully submitted,

                                                        /s/Sabrina Shroff & Edward Zas
                                                        A ttorneys for Joshua A. Schulte




                                                   2
